Citation Nr: 0604172	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for brain 
or neurological damage.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from December 1941 until 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In his May 2003 substantive appeal, the veteran expressed his 
desire for a hearing before a Veterans Law Judge sitting at 
the RO.  In a subsequent June 2003 communication, he 
indicated that he would instead prefer a videoconference 
hearing.  While such hearing was scheduled, a July 2003 
letter from the veteran's accredited representative indicated 
that the veteran was unable to attend the hearing.  No 
request was made to reschedule.


FINDINGS OF FACT

1.  In an unappealed May 1991 Board decision, the veteran's 
request to reopen a claim of entitlement to service 
connection for brain damage was denied.

2.  The evidence added to the record since May 1991, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

3.  In an unappealed February 1997 rating decision, the 
veteran's claim of entitlement to service connection for left 
eye blindness was denied.

4.  The evidence added to the record since February 1997, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The November May 1991 Board decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for brain damage is final.  38 U.S.C.A. §§ 7103(a) 
and 7104 (West 2002).

2.  The evidence received subsequent to the May 1991 Board 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for brain 
or neurological damage have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2005).

3.  The February 1997 rating decision which denied the 
veteran's claim of entitlement to service connection for left 
eye blindness is final.  38 U.S.C.A. §§ 7103(a) and 7105 
(West 2002 & Supp. 2005).

4.  The evidence received subsequent to the February 1997 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
left eye blindness have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post service treatment and examination.  
Additionally, various medical articles and texts have been 
affiliated with the claims folder.  Moreover, numerous lay 
statements are of record.  The claims file also contains the 
veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in October 2001, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2005).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005)(eliminates the concept of a well-
grounded claim).

Analysis

I.  Brain Damage 

The procedural history with respect to the veteran's 
neurologic/brain damage appeal is rather lengthy, dating back 
to an initial claim of entitlement to service connection for 
headaches in May 1965.  However, for the purposes of the 
instant analysis, the essential fact to note is that the 
Board denied a request to reopen a claim of entitlement to 
service connection for brain damage in May 1991.  That 
decision was final.  See 38 U.S.C.A. § 7104.  

The evidence of record at the time of the last final Board 
denial in May 1991  included service medical records.  Such 
records did not reflect any complaints or treatment for 
residuals of head trauma.  The veteran's October 1945 
separation examination showed normal neurologic and 
psychiatric findings.  

Also of record in May 1991 were post service medical reports.  
Such evidence reveals complaints of headaches upon VA 
examination in April 1966.  The veteran stated that he had 
suffered headaches with regularity since discharge, although 
no earlier treatment reports reflect such complaints.  In 
addition to headaches, the veteran also complained of poor 
concentration and quick movements of his body and hands.  A 
skull x-ray was normal at that time and neurologic was 
negative.  The veteran was assessed a diagnosis of 
psychophysiologic nervous system reaction following a mental 
status evaluation.  The etiology of such disability was not 
addressed.  

Subsequent treatment records reflect an impression of 
compulsive character with chronic anxiety upon VA examination 
in July 1977.  Neurologic findings were normal and the 
veteran was noted to be of superior intelligence, with an 
excellent memory.  A January 1978 VA examination showed 
normal findings.  Finally, a November 1988 CT scan of the 
head revealed a tiny low attenuation area on the left side, 
of uncertain significance.  

Also of record at the time of the last final May 1991 Board 
decision were numerous medical articles professing a 
relationship between brain damage and boxing.

Finally, the record in May 1991 included testimonial evidence 
in support of his claim.  An April 1944 statement of the case 
from a comrade confirmed the veteran's participation in 
boxing matches during active duty.  An October 1965 lay 
statement from another fellow serviceman attested that, on 
one occasion, the veteran required medical attention and 
hospitalization as a result of a boxing match.  The veteran 
himself, testifying at hearing in November 1965 and October 
1977 RO hearing, discussed his history of boxing.  He 
explained that he boxed prior to service and engaged in 
approximately 50 to 60 bouts while on active duty.  He also 
reported that he had experienced headaches since active 
service.  He further indicated concentration problems.

Based on the above evidence, the Board failed to find that 
any chronic residuals of head trauma were incurred in active 
service.

The evidence added to the record subsequent to the last final 
Board decision in May 1991 includes VA clinical records dated 
from 1993 to 2005.  Such records reflect diagnoses of major 
depression and anxiety, but do not contain findings of brain 
or neurological damage.  

Private medical records have also been associated with the 
claims folder since the May 1991 Board decision.  One such 
record, an August 2003 MRI of the brain, revealed abnormal 
findings.  However, the cause of such abnormality was not 
indicated.  

Also added to the record since the last final May 1991 Board 
decision are medical texts discussing the effects of trauma 
to the brain.  

Finally, lay statements dated in April 1944 and October 1965 
have been recently submitted in support of the veteran's 
claim.  

The April 1944 and October 1965 lay statements were 
previously submitted to agency decisionmakers.  As such, they 
are not new under 38 C.F.R. § 3.156(a).  Moreover, the other 
testimonial evidence added to the record since May 1991, 
while not previously submitted, is essentially cumulative and 
redundant of evidence already associated with the claims file 
at the time of the last final Board decision.  Indeed, the 
new evidence merely reiterates the veteran's contentions that 
his in-service boxing caused current residuals.  Likewise, 
the medical texts discussing the relationship between boxing 
and brain trauma had been addressed in previous articles 
before the Board in 1991.  Therefore, such documents do not 
constitute new evidence within the meaning of 38 C.F.R. 
§ 3.156(a).

The VA outpatient treatment reports added to the record since 
May 1991, while noting diagnoses of major depression and 
anxiety, do not contain any findings of brain or neurological 
damage and thus are not pertinent to the appeal.  The private 
August 2003 brain MRI revealed abnormal findings not 
previously indicated.  As such, these documents are found to 
satisfy the criteria for "new" evidence under 38 C.F.R. 
§ 3.156(a).

While new, the August 2003 MRI, when considered with the 
record as a whole, does not support the veteran's contention 
that any current residuals of brain trauma were incurred or 
aggravated by service.  Again, material evidence is that 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Here, when the Board denied the 
claim in 1991, there was no evidence to establish the 
incurrence of chronic residuals of head trauma in service.  
The evidence also lacked a competent opinion casually 
relating a current disability of the brain to active service.  
Such evidence remains lacking in the present case.  
Therefore, the clinical evidence in question is not material 
under 38 C.F.R. § 3.156(a).  

In conclusion, the claims file does not contain new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a psychiatric disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Left eye blindness 

The veteran initially raised a claim of entitlement to 
service connection for residuals of a left eye cut in May 
1965.  He attributed such disability to in-service boxing.  
The claim was denied in a September 1965 rating decision.  
The veteran initiated an appeal and the matter was ultimately 
denied by the Board in July 1966.  Essentially, the Board 
found that the service records failed to reflect any chronic 
disability of the left eye.  It was noted that the veteran's 
separation examination in 1945 was normal.  

In September 1996, the veteran claimed entitlement to left 
eye blindness.  Such claim was denied by the RO in February 
1997.  The veteran did not appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the last final RO 
denial in February 1997  included service medical records.  
Such records did not reflect any complaints or treatment for 
residuals of a left eye cut.  The veteran's October 1945 
separation examination showed no eye abnormality.  

Also of record in February 1997 were post service medical 
reports.  Such evidence reveals that, upon VA examination in 
April 1966, the veteran had no complaints referable to the 
left eye.  Subsequent VA examination in 1977 also failed to 
reveal any left eye complaint.  Another VA examination in 
January 1978 was normal.  

The February 1997 record also contained private treatment 
records dated in 1995 and 1996, reflecting eye care.  Such 
records reveal a diagnosis of macular degeneration, left eye.  
It also appears that cataracts were diagnosed as to both 
eyes.  Such records do not address the etiology of the 
veteran's eye problems.

Finally, the record in February 1997 also contained a 
photocopied picture of the veteran dated in 1943.  In that 
photograph, the veteran wore a bandage on his head, just 
above the left eye.  There appears to be swelling near the 
left eye area.   

Based on the above evidence, the RO failed to find that the 
veteran's current left eye blindness was causally related to 
active service.  
 
The evidence added to the record subsequent to the last final 
rating decision in February 1997 includes a VA outpatient 
treatment report dated in November 1998 that reveals a 
finding of left eye blindness.  The etiology of such 
blindness was not discussed.

Also added to the record following the last final February 
1997 rating decision is a 1943 picture of the veteran.  No 
other evidence pertinent to the left eye claim has been 
submitted.

First regarding the 1943 picture, such was of record at the 
time the RO denied the veteran's claim in February 1997.  As 
such, this evidence was previously before agency 
decisionmakers and therefore it is not new under 38 C.F.R. 
§ 3.156(a).  By contrast, the November 1998 VA outpatient 
treatment record reflecting left eye blindness was not 
previously associated with the claims file, nor is it 
cumulative or redundant of evidence before the RO in February 
1997.  Indeed, while earlier evidence reflected treatment for 
eye complaints, such documents did not establish left eye 
blindness.  Thus, the November 1998 VA clinical record is 
deemed to constitute new evidence.

While new, the November 1998 VA outpatient treatment report, 
when considered with the record as a whole, does not support 
the veteran's contention that his current left eye blindness 
was incurred or aggravated by service.  Again, material 
evidence is that which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Here, when the Board 
denied the claim in 1991, there was no evidence to establish 
the incurrence of left eye blindness in service.  The 
evidence also lacked a competent opinion casually relating 
current left eye blindness to active service.  Such evidence 
remains lacking in the present case.  As such, the November 
1998 VA record is not material under 38 C.F.R. § 3.156(a).  

In conclusion, the claims file does not contain new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for left eye blindness.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

ORDER

New and material evidence not having been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for brain or neurological damage is denied.

New and material evidence not having been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for left eye blindness is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


